ACCEPTED
                                                                                  01-14-00535-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             5/22/2015 1:13:38 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                          No. 01-14-00535-CV

                                                            FILED IN
GREGORY R. MATTOX AND              §              IN THE   FIRSTOF APPEALS
                                                      1st COURT
                                                          HOUSTON, TEXAS
BARBARA WILKERSON,                 §
                                                       5/22/2015 1:13:38 PM
Appellants,                        §
                                                       CHRISTOPHER A. PRINE
                                   §                           Clerk
v.                                 §              COURT OF APPEALS
                                   §
GRIMES COUNTY                      §
COMMISSIONERS’ COURT,              §
Appellee.                          §              HOUSTON, TEXAS




     ATTORNEY FOR APPELLANTS PRESENTING ORAL ARGUMENT

TO THE HONORABLE FIRST COURT OF APPEALS:


       Gary L. Leonard, Attorney for Appellants, Gregory R. Mattox and

Barbara Wilkerson, will present the oral argument on June 3, 2015 on

Appellants’ behalf.


                                       RESPECTFULLY SUBMITTED,



                                        _____________________
                                        By: Gary L. Leonard
                                        State Bar No. 12209300
                                        6414 Pinewood Trace Ln,
                                        Houston, Texas 77041-7239
                                        Telephone: (832) 243-9733
                                        Telecopier: (832) 201-8398
                                        glleonard@glleonardlaw.com

                                        Attorney for Appellants
                         CERTIFICATE OF SERVICE


     I, certify that a copy of the foregoing document was served on the

parties to this suit, through their counsel of record, listed below, via

certified mail return receipt requested or facsimile transmission or

electronic filing on May 22, 2015.


Jon C. Fultz                           Attorney for Appellee
382 FM 149 West
Anderson, TX 77830                     ___ certified mail return receipt
Telephone: (936) 873-6455              requested
Telecopier: (936) 873-6457             ___ facsimile transmission
jon.fultz@co.grimes.tx.us               X electronic mail



                                     ____________________
                                         Gary L. Leonard